PER CURIAM.
We reverse and vacate the trial court’s order confirming the general master’s report. Appellee concedes that the trial court entered the order within the ten (10) day period Fla.R.Civ.P. 1.490(h) allowed for filing exceptions to the general master’s report and that appellant should be permitted to file exceptions consistent with the rule.
Appellant did not raise the issues presented in his remaining points on appeal before the general master and the trial court did not resolve them. As a result, we will not consider them for the first time on appeal. See Hurley v. Slingerland, 461 So.2d 282, 284 (Fla. 4th DCA 1985).
Accordingly, we reverse and remand the cause to the trial court with instructions to conduct further proceedings consistent with Fla.R.Civ.P. 1.490(h).
LETTS, GLICKSTEIN and DELL, JJ., concur.